     Case 1:15-cr-10338-FDS Document 2941 Filed 01/16/19 Page 1 of 14



                IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES of AMERICA,

                                  Case No. 1:15-cr-10338-8 FDS
    v.                              (USA v. Recines-Carcia)


JOSE HERNANDEZ-MIGUEL,
          Defendant.


                    MOTION FOR DOWNWARD VARIANCE

                              Preliminary

    Defendant, Jose Hernandez-Miguel, by his counsel, Kevin L.

Barron, Esq., respectfully moves this Honorable Court for a

variance from Guidelines Sentence Range as a sentence not

greater than necessary to serve the purposes of the Sentencing

Reform Act.   See, United States v. Kimbrough, 552 US 85 (2007)

("that, in the particular case, a within-Guidelines sentence is

'greater than necessary' to serve the objectives of sentencing.

18 USC §3553(a) (2000 ed. and Supp. V).")

    Defendant advances two separate grounds for varying from

the 151 - 168-month GSR.     First, the Court should allow a

variance from Criminal History Category II to CHC I for

overrepresentation of Criminal History Category within the

meaning of USSG §4A1.3(b) where "there is reliable information

to indicate that the defendant's criminal history category

substantially over-represents the seriousness of the defendant's
     Case 1:15-cr-10338-FDS Document 2941 Filed 01/16/19 Page 2 of 14



criminal history...."    See, PSR ¶¶60 - 63 (2007 counsel-waived

plea in California to 0.8 BAC operating under the influence and

leaving first offender program garners three criminal history

category points).    Secondly, the Court should reduce Mr.

Hernandez's offense level because he had a mitigating role in

violent enterprise conduct and played a minor-minimal role in

drug distribution under the policy rationale of USSG §3B1.2.

Discussed, infra, e.g., opposing the admission of co-defendant

Joel Martinez ("Animal") to the ESLS clique or refusing to give

a clique gun to drunken co-defendant "Vida Loca" for use in a

murder.

                                  FACTS

A.   Three CHC Points for OUI Over Represents Criminal History

     Mr. Hernandez was arrested on June 30, 2007 in California

for operating under the influence of liquor.        PSR, ¶60.      Police

detained Mr. Hernandez over the weekend and Mr. Hernandez waived

counsel and pled guilty at his initial appearance.         Id.     Mr.

Hernandez was sentenced to five days in jail with credit for

time served and, as Mr. Hernandez reports, probation with the

condition of completing a driver reeducation program.            Mr.

Hernandez reports he attended and paid for the reeducation

program for two months (as the date of the November 9, 2007

warrant four months after conviction corroborates), but could

not afford the weekly payments of over $100.00 that the program


                                    2
     Case 1:15-cr-10338-FDS Document 2941 Filed 01/16/19 Page 3 of 14



required.   He reports he was dropped from the program for non-

payment and the warrant later issued for his arrest.          Mr.

Hernandez, without counsel, did not seek relief from the payment

conditions of his probation.



B.   Defendant's Mitigating Role in Clique

     As the Court will recall from the evidence at the trials in

this case, Mr. Hernandez opposed and refused participation in

certain violent enterprise conduct.

     Mr. Hernandez attempted to exert a moderating influence on

the clique's leaders.    As an older member of his clique, he

opposed the admission of some of the younger, more violent

persons later admitted by clique leaders Herzon Sandoval a/k/a

"Casper" and Edwin Guzman, a/k/a "Player".         Hernandez argued

with Sandoval and Guzman that the younger members were

irresponsible and difficult to control, as events later bore out.

In particular, Hernandez was opposed to the admission of Joel

Martinez a/k/a "Animal".     Martinez went on to perpetrate murders

and attempted murders and was committed to 480 months upon a

plea to one racketeering count.         Judgment, Doc 2472.   Mr.

Hernandez was also opposed to the admission of Louis Solis-

Vasquez, a/k/a "Bruho", convicted at trial of racketeering

murder and committed to 420 months.         Judgment, Doc. 2980.




                                    3
     Case 1:15-cr-10338-FDS Document 2941 Filed 01/16/19 Page 4 of 14



     In another instance, Mr. Hernandez counseled against giving

co-defendant Hector Enamorado, a/k/a "Vida Loca", a clique gun

for use in a killing over an argument in a bar.         Mr. Hernandez

argued to co-defendant Noe Salvador Perez-Vasquez, a/k/a "Crazy"

that Enamorado was drunk and irresponsible and that Enamerado

should not allow him to undertake the reprisal killing.           When Mr.

Hernandez's advice was rejected, Mr. Hernandez refused to

participate in delivery of the firearm to Enamorado who then

used the weapon in a shooting and was sentenced to life in

prison.   Judgment, Doc. 2754.



C.   Lesser Role in Some Offenses, Non-participation in Others

     Mr. Hernandez played a lesser role in the violent conduct

of the enterprise and in drug distribution.        Mr. Hernandez was

convicted upon plea of one instance of violent enterprise

conduct, particularly, stabbing a rival gang member at Liberty

Park in 2015.   Mr. Hernandez answered a call to a fight between

18th Street gang members and the members of his clique.

Hernandez obtained another clique member's large knife and

entered the affray, stabbing and injuring an 18th Street gang

member.   At least in terms of the violence for which the MS-13

enterprise is known, Mr. Hernandez's participation in an armed

gang brawl already underway does not involve the typical




                                    4
     Case 1:15-cr-10338-FDS Document 2941 Filed 01/16/19 Page 5 of 14



premeditated, planned assassinations conducted by co-defendants

and for which La Mara Salvatrucha is widely known.

    Mr. Hernandez has also pled guilty to his involvement in a

cocaine distribution sting operation by members of the Task

Force posing as narcotics traffickers transporting multiple

kilograms of cocaine across state lines.        Mr. Hernandez's

presence was supposed to provide the protection of the MS-13

enterprise to drug dealers.     Hernandez was paid $500.00 for his

role in the sting.    Mr. Hernandez also admitted in his plea to

providing protection for or facilitating other small drug

transactions in which he was paid a small fee, usually $100.00.



                                ARGUMENT

                                POINT I:
                         GENERAL APPLICABILITY
                        OF PARSIMONY PRINCIPLE

    The facts described above show that the 151-month GSR would

be greater than necessary under an analysis of §3553(a) factors.

The First Circuit explained the "parsimony principle", of

whether a given sentence is greater than necessary to serve the

purposes of the Sentencing Reform Act, in United States v.

Yonathan Rodriguez, 527 F.3d 221 (1st Cir. 2008).         In Rodriguez,

the court stressed that the Supreme Court requires a "more

holistic inquiry" and that "section 3553(a) is more than a

laundry list of discrete sentencing factors; it is, rather, a


                                    5
     Case 1:15-cr-10338-FDS Document 2941 Filed 01/16/19 Page 6 of 14



tapestry of factors, through which runs the thread of an

overarching principle." Id. at 228.



                              POINT II:
                       OVER REPRESENTATION OF
                      CRIMINAL HISTORY CATEGORY


    The Court should reduce Mr. Hernandez's Criminal History

category from CHC II to CHC I in accordance with the rationale

of USSG §4A1.3(b).    Adding three points for Mr. Hernandez's

uncounseled plea at a 2007 arraignment in California state court

and absconding from an unaffordable driver reeducation program

(PSR ¶¶61 - 63) over represents defendant's criminal history.

Therefore, his GSR should be 135-168 months at CHC I and offense

level 33 (before minor-minimal role adjustment argued below).

USSG, Table 5A.

    Where "reliable information indicates that the defendant's

criminal history category substantially over-represents the

seriousness of the defendant's criminal history or the

likelihood that the defendant will commit other crimes, a

downward departure may be warranted."       USSG §4A1.3(b)(1).

Defendant's OUI conviction and absconding from the driver

reeducation program falls squarely within the ambit of

application note 3's example of grounds for downward departure:

    A downward departure from the defendant's
    criminal history category may be warranted if,


                                    6
     Case 1:15-cr-10338-FDS Document 2941 Filed 01/16/19 Page 7 of 14



    for example, the defendant had two minor
    misdemeanor convictions close to ten years prior
    to the instant offense and no other evidence of
    prior criminal behavior in the intervening
    period.

USSG §4A1.3, application note 3.        Similarly, the defendant's

2007 uncounseled conviction and sentence for a minor offense

should not be used to elevate defendant's low end of GSR by 16

months.   The conviction occurred eight years before the conduct

in the indictment and is for a lower form of misdemeanor offense

(OUI, no aggravating factors).      Furthermore, the additional 16-

month penalty far exceeds the original sentence for OUI or a

sentence usually imposed for more serious misdemeanors.          The

Court may also note there was no accident victim or restitution

to pay.   Moreover, had Mr. Hernandez not waived counsel, he

could have moved for relief from the expensive program payments

to avoid absconding or incarceration.

    No provision of the Guidelines or related application notes

impede defendant's request for a variance from over

representation of criminal history.       The request does not

violate any of the prohibitions of USSG §4A1.3(b)(2) such as

requesting a departure below CHC I or departures involving Armed

Career Criminal Acts sentences and repeat sex offenders.          Nor is

Mr. Hernandez's request for a variance subject to any of the

Guideline's limitations on Career Offenders or on safety valve

sentences.   See, USSG §4A1.3(b)(3).


                                    7
     Case 1:15-cr-10338-FDS Document 2941 Filed 01/16/19 Page 8 of 14



     Counsel finds little guidance from the Court of Appeals

concerning application of this Guideline.        One unreported

decision upholds denial of such a variance on an abuse of

discretion standard reviewable for reasonableness. United States

v. Ayala, No. 07-1570 (1st Cir. 2008) [U] (Kimbrough error

deemed harmless).    Defendant agrees that the fact-based inquiry

here is subject to that standard of review.        Other cases mention

the district court's allowance of a variance or departure for

over representation of criminal history in discussion of

procedural history but not as an issue presented for appeal. See,

e.g., United States v. Fields, 823 F.3d 20, 24 (1st Cir. 2016),

United States v. Almenas, 553 F.3d 27 (1st Cir. 2009) and United

States v. Rodriguez, 527 F.3d 221 (1st Cir. 2008).



                            POINT III:
         DEFENDANT SUBSTNTIALLY LESS CULPABLE PARTICIPANT
        WARRANTING THREE-POINT REDUCTION IN OFFENSE LEVEL

A.   Contours of the Law

     Mr. Hernandez seeks a three-point variance from offense

level because he is a substantially less culpable than other

defendants.   USSG §3B1.2 provides for two, three and four-level

decreases in offense level, depending on a defendant's

mitigating role in offense conduct.       In cases falling between

the respective two and four-level decreases of minor and minimal




                                    8
     Case 1:15-cr-10338-FDS Document 2941 Filed 01/16/19 Page 9 of 14



role adjustments, USSG §3B1.2 provides a decrease by 3 levels.1

See, USSG §3B1.2.     Application of §3B1.2 turns on whether the

defendant’s particular role in the criminal activity was

committed as a "minimal" or "minor" participant.         The sentencing

court's determination "is based on the totality of the

circumstances and involves a determination that is dependent

upon the facts of the case" USSG §3B1.2, Application note 3(C).

A defendant seeking this adjustment bears the burden of proof by

a preponderance.    See, e.g., United States v. Carpenter, 252

F.3d 230, 234 (2d Cir. 2001).      The fact-specific nature of

mitigating role determinations is subject to a deferential

standard of review.     United States v. Teeter, 257 F.3d 14, 31

(1st Cir. 2001).



B. Substantially Less Culpable than the Average Participant

     The totality of the circumstances shows that Mr. Hernandez

is substantially less culpable than the average participant in

this case.    Application Note 3(A) explains that §3B1.2 "provides

a range of adjustments for a defendant who plays a part in

committing the offense that makes him substantially less

culpable than the average participant."       USSG §3B1.2, comment.

(n.3(A)).    Counsel acknowledges the obvious limitations of this

1
  See, "Aggravating and Mitigating Role Adjustments Primer
§§3B1.1 & 3B1.2", Office of General Counsel, US Sentencing
Commission, March 2013, passim, this section, POINT III.


                                    9
     Case 1:15-cr-10338-FDS Document 2941 Filed 01/16/19 Page 10 of 14



analysis.   The Court is not obliged to scale the criminal

conduct of each defendant in every case to identifies those

defendants eligible for this role adjustment.          On the other hand,

where a defendant expresses objections to co-defendants' offense

conduct, counsels against and avoids participation in the most

serious conduct, the Court would be obligated to consider the

adjustment in the totality of the circumstances as it should in

Mr. Hernandez's case.



C.   Minimal to Minor Participant

     Mr. Hernandez's conduct falls between the minor and minimal

role adjustments.     Upon determining that a defendant was

"substantially less culpable than the average participant,"

Application Notes 4 and 5 explain how to distinguish between

"minimal" and "minor" participants.         Application Note 4 provides

that §3B1.2(a)’s 4-level reduction for minimal participants

applies to defendants who are plainly among the least culpable

of those involved in the conduct of a group." USSG §3B1.2,

comment. (n.4).     The note further provides that "the defendant’s

lack of knowledge or understanding of the scope and structure of

the enterprise and of the activities of others is indicative of

a role as minimal participant."       Id.   Application Note 5

provides that §3B1.2(b)’s 2-level reduction for minor

participants applies to defendants who are "less culpable than


                                    10
     Case 1:15-cr-10338-FDS Document 2941 Filed 01/16/19 Page 11 of 14



most other participants, but whose role could not be described

as minimal." USSG §3B1.2, comment. (n.5).

     Mr. Hernandez's role cannot be described as minimal because

he had knowledge of the clique's unlawful activities,

participated in clique meetings and in some of the clique's

crimes.   Nonetheless, he is far less culpable than other members

of his clique, both because he did not participate in or plan

murders, argued against the some of clique's violence and sought

to exclude younger, more volatile clique members.



D.   Case Law's Emphasis on Fact-Driven Inquiry Favors
     Adjustment for Defendant's Mitigating Role

     Whether the defendant is entitled to a mitigating-role

adjustment is a fact-driven inquiry" USSG §3B1.2, comment.

(n.3(B)). Given the fact-dependent nature of §3B1.2 role

adjustments, there are few clear principles for guidance. Courts,

however, have interpreted §3B1.2 and its commentary in order to

give additional guidance for determining whether to apply a

mitigating-role adjustment.      Some courts have offered variations

on Application Note 3(A)’s "substantially less culpable"

language. The minor role adjustment only applies if the

defendant, like Mr. Hernandez, shows that his "involvement,

knowledge and culpability were materially less than those of

other participants" and not merely that other participants in



                                    11
     Case 1:15-cr-10338-FDS Document 2941 Filed 01/16/19 Page 12 of 14



the scheme may have been more culpable.        United States v. Brown,

250 F.3d 811, 819 (3d Cir. 2001).        A defendant is not

substantially less culpable if he was deeply involved in the

offense, even if he was less culpable than the other

participants. See United States v. Cubillos, 474 F.3d 1114, 1120

(8th Cir. 2007).

     Under the law of this Circuit, Mr. Hernandez is admittedly

not entitled to the 4-level "minimal" participant adjustment

because he was not a "peripheral figure" in the criminal

activity.

     To qualify as a minimal participant, a defendant must
     prove that he is among the least culpable of those
     involved in the criminal activity. . . . In short, a
     defendant must be a plainly peripheral player to
     justify his classification as a minimal participant.

United States v. Santos, 357 F.3d 136, 142 (1st Cir. 2004); see

also United States v. Teeter, 257 F.3d 14, 30 (1st Cir. 2001)

("... minimal participant ... would have to prove by a

preponderance of the evidence that [he] was, at most, a

peripheral player in the criminal activity.")          On the other hand,

the totality of the circumstances show that Mr. Hernandez took a

minor role in many clique activities and provided a moderating

influence, allowing grounds for more than a minor role

adjustment.



E.   Ample Discretion in Justifying Role Adjustment


                                    12
    Case 1:15-cr-10338-FDS Document 2941 Filed 01/16/19 Page 13 of 14



    This Court has wide discretion in the determining factors

to support its role adjustment.      Mr. Hernandez's role in clique

activities was generally more moderate than that of other

defendants.   The trial record is clear that Mr. Hernandez did

not plan or assist in murders (the principal business of MS-13)

nor did he plan for the drug courier operation or other major

clique activities.     Indeed, had the clique leaders accepted his

counsel, the clique would not have had assassins "Bruho" and

"Animal" among its members.     While the Court must state its

reasons for the sentence, its rationale in varying may be

"straightforward" and "conceptually simple".        Rita v. United

States, 551 U.S. 338 (2007).     See, also Gall v. United States,

552 US 38 (2007).    A sentencing court should consider factors

such as the the defendant’s relationship to other participants,

the importance of the defendant’s actions to the success of the

venture, and his awareness of the nature and scope of the

criminal enterprise.    United States v. Yu, 285 F.3d 192, 200 (2d

Cir. 2002).   Such factors are useful in determining Mr.

Hernandez's lower relative culpability in light of the ample

information that exists about the criminal organization. See,

United States v. Rodriguez, 342 F.3d 296, 299 (3d Cir. 2003).



                              CONCLUSION




                                   13
    Case 1:15-cr-10338-FDS Document 2941 Filed 01/16/19 Page 14 of 14



    For the reasons set forth above, this motion should be

granted.

Dated: January 16, 2019          Respectfully submitted,
                                 Jose Hernandez Miguel,
                                 Defendant, by his counsel
                                 s/Kevin L. Barron
                                 Kevin L. Barron, Esq. 550712
                                 50 Congress St. - Ste. 600
                                 Boston MA 02109-4075
                                 Tel. (617) 407-6837


                       CERTIFICATE OF SERVICE

Counsel certifies that he has caused a true copy of this motion
to be served today on counsel for all the parties through the
CM/ECF system of this District as set forth in the notice of
electronic filing and that no party requires service by other
means. Counsel certifies further that he has sent a true copy
of this motion to USPO Tricia Marci by her official electronic
mailing address of Tricia_Marcy@map.uscourts.gov.

                                 s/Kevin L. Barron




                                   14
